FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                        March 11, 2014

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
VARINDER SINGH,

             Petitioner,

v.                                                          No. 13-9566
                                                        (Petition for Review)
ERIC H. HOLDER, JR., United States
Attorney General,

             Respondent.


                            ORDER AND JUDGMENT*


Before TYMKOVICH, Circuit Judge, PORFILIO, Senior Circuit Judge, and
BALDOCK, Circuit Judge.


      Varinder Singh, a Sikh native and citizen of India, claims that he will be

persecuted on account of his membership in a Sikh political party if he is returned to

India. The immigration judge (IJ) denied his applications for asylum, restriction on

removal, and relief under the Convention Against Torture (CAT), and the Board of

*
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Immigration Appeals (BIA) dismissed his appeal. He now petitions for review by

this court. Exercising jurisdiction under 8 U.S.C. § 1252(a), we deny review.

      The IJ found that Mr. Singh was not a credible witness because his testimony

at his hearing was internally inconsistent and was inconsistent with his application,

his sworn credible-fear statement, and affidavits he submitted. The inconsistencies

so troubled the IJ that he carefully considered the government’s argument to deem

the application frivolous, barring Mr. Singh from immigration relief for his lifetime.

Characterizing the issue as “a close call,” the IJ “[found] by the slimmest of evidence

there is no frivolous application in this case.” Admin. R. at 21. But the IJ denied all

relief because of Mr. Singh’s lack of credibility.

      The BIA discussed certain inconsistencies that the IJ had identified and held

that the credibility finding was not clearly erroneous. It stated that Mr. Singh had not

satisfied his burden of proof for asylum or restriction on removal because he had not

submitted any “evidence or testimony independent of his own non-credible

testimony.” Id. at 4. The BIA also stated that Mr. Singh’s lack of credibility was

“fatal to his CAT claim.” Id. Accordingly, it dismissed his appeal.

      In this case it is the BIA’s order that we review. See Uanreroro v. Gonzales,

443 F.3d 1197, 1204 (10th Cir. 2006). “[W]e will not affirm on grounds raised in the

IJ decision unless they are relied upon by the BIA in its affirmance.” Id. “However,

when seeking to understand the grounds provided by the BIA, we are not precluded

from consulting the IJ’s more complete explanation of those same grounds.” Id.


                                          -2-
      We review the agency’s findings of fact, including credibility determinations,

for substantial evidence. Id. “Where the BIA’s decision relies upon an IJ’s initial

findings, we must ensure that such determinations are substantially reasonable.” Id.

(internal quotation marks omitted). The agency must give “specific, cogent reasons

for disbelieving” an applicant’s testimony. Elzour v. Ashcroft, 378 F.3d 1143, 1150

(10th Cir. 2004) (internal quotation marks omitted). We do not reweigh the

evidence, see Yuk v. Ashcroft, 355 F.3d 1222, 1236 (10th Cir. 2004), and “the

administrative findings of fact are conclusive unless any reasonable adjudicator

would be compelled to conclude to the contrary,” 8 U.S.C. § 1252(b)(4)(B).

      Under the asylum statute, the agency must consider “the totality of the

circumstances, and all relevant factors” in making a credibility determination.

8 U.S.C. § 1158(b)(1)(B)(iii). But the statute specifically authorizes the agency to

      base a credibility determination on . . . the consistency between the
      applicant’s or witness’s written and oral statements (whenever made and
      whether or not under oath, and considering the circumstances under
      which the statements were made), the internal consistency of each such
      statement, [and] the consistency of such statements with other evidence
      of record . . . .

Id.; see also id. § 1229a(c)(4)(C) (same in removal-proceedings statute). Further, the

agency may discredit an applicant’s testimony about significant incidents where the

applicant did not disclose that information at earlier stages in the proceedings.

See Ismaiel v. Mukasey, 516 F.3d 1198, 1205-06 (10th Cir. 2008).

      Here, the agency gave specific, cogent reasons for finding Mr. Singh

incredible. The BIA highlighted several inconsistencies in Mr. Singh’s testimony,

                                          -3-
including how several aspects of his testimony at the hearing differed from his

previous statements. It also noted that Mr. Singh testified about a significant incident

with a police officer that he had never before mentioned, and he testified about

problems his father experienced, problems that were not described in his father’s own

affidavit. The inconsistencies and the omission are proper credibility factors and are

supported by substantial evidence in the record. Also, the BIA considered

Mr. Singh’s explanations for the discrepancies, but found them unpersuasive. We

cannot conclude that the agency’s credibility findings were substantially

unreasonable or that any reasonable adjudicator would be compelled to conclude that

Mr. Singh must be considered a credible witness. Mr. Singh’s arguments to the

contrary would require us to reweigh the evidence, which we do not do.

      As the BIA stated, Mr. Singh’s case for asylum, restriction on removal, and

CAT relief hinged upon his credibility. In light of the credibility determination, the

BIA also did not err in denying relief.

      The petition for review is denied.

                                                 Entered for the Court


                                                 John C. Porfilio
                                                 Senior Circuit Judge




                                           -4-